Citation Nr: 1713848	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-43 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, major depressive disorder, and alcohol abuse.


ATTORNEY FOR THE BOARD

R. Tayeh, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Board remanded the appeal for additional development.  The case has since returned to the Board.  The Board notes that it characterized the issues on appeal in its March 2013 remand as (1) entitlement to service connection for PTSD, and (2) entitlement to service connection for alcohol abuse, claimed as a neuropsychiatric condition.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board recharacterizes the Veteran's claim under one issue: entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, major depressive disorder, and alcohol abuse.

In August 2009, the Veteran submitted a signed VA Form 21-22 appointing the Puerto Rico Public Advocate for Veterans Affairs (PRPAVA) to represent him.  In a December 2016 notice response, the Veteran included a hand-written note that read, "Please revoke PRPAVA, they do not represent me."  Under 38 C.F.R. § 14.631(f), a Veteran has the right to revoke a power of attorney at any time.  Therefore, the Board acknowledges as valid the revocation of the power of attorney given to PRPAVA by the Veteran.  The Veteran has not appointed another representative in the matter before the Board, and thus the adjudication will proceed with the Veteran representing himself.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, major depressive disorder, and alcohol abuse have been met.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, major depressive disorder, and alcohol abuse is warranted.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compliance with Board Remand

As noted above, the Board remanded the case in March 2013, instructing the RO to undertake reasonable efforts to obtain service treatment records from the Veteran's period of service in the Army reserves, Social Security Administration (SSA) records, and private treatment records from Dr. Jacobs, and to thereafter readjudicate the claim.  The Board finds that its prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Legal Criteria

A veteran is entitled to VA disability compensation if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish a right to compensation for a disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

III.  Factual Background

The Veteran essentially contends that he suffers from an acquired psychiatric disorder that is related to his combat experiences in Vietnam.  See July 2009 Statement in Support of Claim.

According to service treatment records, the Veteran's September 1968 pre-induction medical examination was negative for psychiatric symptoms.  In December 1969, the Veteran was awarded the Purple Heart after sustaining gunshot wounds to his right arm and right thigh while serving in combat in Vietnam.  The Veteran's November 1970 exit medical examination was negative for psychiatric symptoms.

A June 2009 treatment record from Dr. Jacobs, notes the Veteran's reports of recurrent nightmares, waking up yelling, throwing himself to the floor, and looking through the window for Viet Cong.  The Veteran reported drinking heavily and seeing wounded soldiers, including a friend that was killed near him.  The Veteran said to the doctor that he preferred being dead and wondering why they did not kill him when he was in Vietnam-which would be tranquil resting forever.  Dr. Jacobs diagnosed the Veteran with chronic and severe PTSD and opined that this condition is  directly related to his combat experience in Vietnam.

According to an October 2009 VA examination report, the examiner opined that although the Veteran meets the DSM-IV stressor criteria due to suffering combat injuries in Vietnam, he does not have any of the necessary symptoms under the DSM-IV that are required to establish a diagnosis of PTSD.  See American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th Ed.)  The examiner reasoned that the Veteran's history of functioning at his job after service and his family and interpersonal relationships do not show any impairment as a result of his active military service.  His present symptoms have all developed after his retirement and on account of his physical problems and limitations related to an accident at home where he fell 15 feet and fractured his foot.  The Veteran reports having nightmares about Vietnam but he was unable to recall the content of his dreams.  There was no pattern of persistent and distressing recall or re-experiencing traumatic events.  No symptoms of avoidance were reported, and the symptoms of arousal are not described in relation to Vietnam experiences, but due to his overall feelings and frustrations. 

In November 2010, Dr. Jacobs reevaluated the Veteran and opined that "beyond a reasonable doubt," the Veteran's PTSD started while serving in Vietnam.  He has drank alcohol daily since in Vietnam to control his anxiety and fear.  He suffers from intrusive recalls of traumatic war experiences.  Recurrent nightmares.  Frequent flash backs.  He does not have healthy industrial or social adaptabilities.  Condition is severe, chronic, and permanent.

According to a February 2016 private treatment record from Dr. Quesada, the Veteran presented with nervousness, anxiety, irritability, panic attacks, difficulty in adapting to stressful circumstances, instability to establish and maintaining effective work and social relationships, disturbances of motivation and mood, depressed mood, little interest or pleasure in doing things, feeling down, hopeless, isolation episodes, easy crying and insomnia with nightmares and flashbacks of his traumatic experiences during active duty in Vietnam.  He also presented poor frustration tolerance, suspiciousness and poor concentration.  The Veteran was diagnosed with PTSD, generalized anxiety disorder, and major depressive disorder.  Dr. Quesada opined that the Veteran's diagnosed psychiatric disorders "are more probable than not secondary to his military service performance."

IV.  Analysis

The competent and probative evidence supports a finding that the Veteran's acquired psychiatric disorders are related to service.

The October 2009 VA examination report notes the examiner's opinion that the Veteran did not have the necessary symptoms to establish a diagnosis of PTSD.  This examination report is credible as it was prepared by a medical professional who possesses the knowledge, education, and experience necessary to assess and opine upon the nature and etiology of mental health conditions.  This report has some probative value, but it is outweighed by the opinions of Drs. Jacobs and Quesada, which are both credible and highly probative.

Dr. Jacobs twice evaluated the Veteran, diagnosing him with PTSD and offering a detailed description of the symptoms the Veteran experiences, including recurrent nightmares, frequent flashbacks, and intrusive recalls of traumatic war experiences.  Dr. Jacobs also noted the Veteran's daily use of alcohol to control his fear and anxiety.  Dr. Quesada also recorded a detailed description of the Veteran's symptoms and diagnosed the Veteran with PTSD, generalized anxiety disorder, and major depressive disorder.  As such, the first Shedden element for establishing service connection, e.g. a present disability, has been established.

The second Shedden element requiring an in-service injury or disease has been established by the Veteran's December 1969 service treatment records, which show he earned a Purple Heart after being wounded in combat.

The third Shedden element requiring a nexus between the Veteran's present disability and his in-service injury has been established by the medical opinions put forth by Drs. Jacobs and Quesada.  Dr. Jacobs opined that "beyond a reasonable doubt," the Veteran's PTSD started while serving in Vietnam.  Dr. Quesada opined that the Veteran's psychiatric disorders are more probably than not secondary to his military service performance.

Therefore, service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, major depressive disorder, and alcohol abuse is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.303, 3.304.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, generalized anxiety disorder, major depressive disorder, and alcohol abuse is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


